Citation Nr: 1440506	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the proceeding is of record.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) contain documents that are either irrelevant to the issue on appeal or duplicative of the evidence already contained in the paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Since the RO last adjudicated the claim in a January 2013 supplemental statement of the case (SSOC), the Veteran has provided additional details regarding his alleged stressors in service.  He has claimed that sustained a broken left ankle after falling roughly 60 feet.  He has also stated that he witnessed an accidental explosion of a grenade causing severe injury to another soldier while stationed in Panama and saw a sailor attacked and killed during an altercation while in Cuba (the Veteran does not recall the name of the individual involved).  He has further claimed that he witnessed an unidentified man having been severely injured in a forklift accident. Although the details surrounding the injury are unclear, the Veteran's service treatment records do show that he fell and injured his left ankle in August 1974.  Therefore, the Board finds that an attempt should be made to verify the alleged stressors for which he has provided sufficient details, to include the circumstances surrounding his left ankle injury.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any relevant, outstanding VA treatment records, including records from the Albany VA Medical Center (VAMC) dated since May 2007.

2.  The AOJ should contact the Veteran and offer him the opportunity to provide any additional information he can remember regarding his claimed stressors as well as inform him of the importance of providing as much detail as possible.  He should be asked to provide specific details of the claimed stressful events during service, such as the locations, dates, and identifying information concerning any other individuals involved in the events, including their ranks, units of assignments, or any other identifying details.

In particular, he should be asked to identify the date, location, and name of the individual injured during a forklift accident in service.

3.  The AOJ should contact JSRRC or any other appropriate entity and request that an attempt be made to verify the following alleged in-service stressors:

* The Veteran has claimed that he witnessed an accidental explosion of a grenade causing severe injury to another soldier (Sergeant Neil or O'Neil) while stationed in Panama at Fort Sherman for jungle training between May 1974 and August 1974.  The JSRRC should also be advised that the Veteran's unit of assignment at the time by his report was the HBL Team 2/2 2nd Marine Division FMF.

* The Veteran has claimed that he sustained a broken left ankle after falling roughly 60 feet from a cliff in the Panama Canal Zone.  He has stated that the incident occurred between May 1974 and August 1974, and his service treatment records do document a left ankle injury in August 1974.  The Veteran's unit of assignment at the time by his report was "H-Company 2 Batt. 2 Mar."

* The Veteran has also stated that he saw a sailor attacked and killed during an altercation while in Cuba in November 1974.  He has indicated his unit assignment was the Hotel Battalion Landing Team and HBL Team 2/2 2nd MD FMF at that time.  The Veteran does not recall the name of the individual involved.

* The Veteran has further claimed that he witnessed an unidentified man having been severely injured in a forklift accident.  He has not provided the date of the incident.

A search of unit and organizational histories should be consulted in an effort to verify incidents if deemed necessary. 

If the Veteran identifies any additional stressors or provides any additional details, an attempt should also be made to verify those events.

4.  Following the receipt of a response as outlined above, the AOJ should prepare a report detailing the nature of any stressor which it has determined is established by the record as having occurred.  If no stressor has been verified, the AOJ should so state in its report.  This report is then to be added to the claims folder.

5.  The Veteran should then be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the 
examiner should be performed. Including PTSD subscales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner is requested to identify all current psychiatric disorders.  

For any diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

